Title: To James Madison from David Gelston, 19 December 1807
From: Gelston, David
To: Madison, James



Dear Sir
New York Decr. 19th. 1807

Enclosed is Capt. Hopkins bill of lading for your wine &ca.  He has cleared for Alexandria, but is to deliver the articles to you.  It may be proper, however, for you to request the Collector at Alexandria to take charge of and forward them.
The charges attending are at foot.  I wish the articles safe to hand, and am, very sincerely your’s

David Gelston


Paid duties on wine & Sundries50.79Paid freight bill enclosed29.32Paid duries on Stilograph — 12 Oct: 18073.67Paid Messrs. Ferkes as advised 24 Oct: 18067.21Dollars91:05

